Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 1 and 2 are pending and currently under consideration. 
Information Disclosure Statement
2. The information disclosure statement filed on 01/22/2021, 03/02/2021, 06/22/2021, 11/24/2021, and 02/09/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
3. The drawings filed on 10/26/2020 are accepted by the examiner.  

Objection to the disclosure
4. The disclosure is objected to because the references (see, e.g., pages 74-78, 94-101, 112-117) should be cited in the text of the specification and arranged in the end of the specification. The Appropriate correction is required. 
Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
5. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

6. Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,793,613 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-9 of US Patent No. 10,793,613 B2 are drawn to a composition comprising a chimeric peptide, the chimeric peptide comprising an orthopoxvirus major histocompatibility complex class 1-like protein (OMCP) peptide linked to an IL2 peptide, wherein the OMCP peptide comprises the amino acid sequence of SEQ ID NO: 7, and the IL2 peptide comprises the amino acid sequence of SEQ ID NO: 5 or SEQ ID NO: 5 with at least one mutation, wherein said at least one mutation is selected from the group consisting of R38A, F42K, and C 125S. 
On the other hand, claim 1 of the present application is drawn to a chimeric peptide comprising a first peptide linked to a second peptide, wherein the first peptide specifically binds to NKG2D receptor and the second peptide comprises an amino acid 
7. Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 11,053,293 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-11 of US Patent No.11,053,293 B2 are drawn to a chimeric peptide, the chimeric peptide comprising a cytokine linked to an anti-NKG2D receptor antibody, wherein the cytokine comprises the amino acid sequence set forth in SEQ ID NO: 5 with or without at least one mutation selected from the group consisting of R38A, F42K, and C125S, or SEQ ID NO: 6. On the other hand, claim 1 of the present application is drawn to a chimeric peptide comprising a first peptide linked to a second peptide, wherein the first peptide specifically binds to NKG2D receptor and the second peptide comprises an amino acid sequence of at least 80% homology to SEQ ID NO: 5, wherein the second peptide has a binding affinity to the IL2βγ receptor subunit that is 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

8. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claims 1 and 2 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 
Claim 1 is drawn to a chimeric peptide comprising a first peptide linked to a second peptide, wherein the first peptide specifically binds to NKG2D receptor and the second peptide comprises an amino acid sequence of at least 80% homology to SEQ ID NO: 5, wherein the second peptide has a binding affinity to the IL2βγ receptor subunit that is similar to or greater than a peptide comprising an amino acid sequence of 100% homology to SEQ ID NO: 5. Claim 2 of the present application further recites a limitation, “wherein the first peptide and requires that the first peptide comprises an amino acid sequence of at least 50% homology to SEQ ID NO: 7 and has a binding affinity to the NKG2D receptor of from about 0.1 nM to about 100 nM”. Claim 1 does not require that the first peptide possess any conserved structure nor any distinguishing features, whereas claim 2 recites a partial structural limitation int the form of sequence identity to SEQ ID NO: 7. Regarding the second peptide, claim 1 recites a partial structural limitation int the form of sequence identity to SEQ ID NO: 5. The claims encompass a genus of chimeric peptides with partial structural features. 
The specification discloses IL-2-linked to OMCP (Table A; Example 1-6) and NKG2D-targeted delivery of an IL-2 (Example 1). The specification discloses mutants of IL-2, R38A, F42K, and C125S (page 34, paragraph [0084]; page 36, paragraph  βγ receptor subunit that is similar to or greater than a peptide comprising an amino acid sequence of 100% homology to SEQ ID NO: 5. The sequence search reveals that the mutants of human IL-2 of SEQ ID NO: 5, R38A, F42K, and C125S disclosed in the instant specification shares at least 97.7% sequence identity to the amino acid sequence of SEQ ID NO: 5.  The amino acid sequence of SEQ ID NOS: 13 and 14 disclosed in the instant application that specifically binds NKG2D share 98.7% and 60.8% sequence identity with the amino acid sequence of SEQ ID NO: 7, respectively. 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
For the reasons above, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the instantly claimed invention. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
10. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 recites a limitation, “wherein the second peptide has a binding affinity to the IL2βγ receptor subunit that is similar to or greater than a peptide comprising an amino acid sequence of 100% homology to SEQ ID NO: 5”. However, the claim does not point out the binding affinity of a peptide comprising an amino acid sequence of 100% homology to SEQ ID NO: 5 for the IL2βγ receptor subunit. Claim 2 is rejected as a dependent claim. 

Conclusion
12. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
March 21, 2022